Case 1:19-cv-01821-KLM Document 16 Filed 10/09/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                       MAGISTRATE JUDGE KRISTEN L. MIX

Courtroom Deputy: Robert R. Keech       FTR - Reporter Deck - Courtroom A-401
Date: October 9, 2019                   Alfred A. Arraj United States Courthouse




Civil Action No. 19-cv-01821-KLM

Parties:                                      Counsel:

JOSEPH A. LUCERO,                             Nathan C. Volheim

       Plaintiff,

v.

ALLEGIANT RECEIVABLES SOLUTIONS,              Alan Greenberg
INC.,

       Defendant.


                               COURTROOM MINUTES


RULE 16(b) SCHEDULING CONFERENCE
Court in session: 11:16 a.m.

Court calls case. Appearances of counsel. Mr. Volheim appears telephonically.

ORDERED: A stipulated proposed 502(d) order shall be filed no later than October
         16, 2019.

The following will confirm the actions taken and dates set at the scheduling
conference held this date:
Deadline for Joinder of Parties/Amendment of Pleadings: November 27, 2019.
Discovery Cut-off: April 13, 2020.
Dispositive Motions Deadline: May 12, 2020.
Parties shall designate affirmative experts on or before January 15, 2020.
Parties shall designate rebuttal experts on or before January 22, 2020.
Case 1:19-cv-01821-KLM Document 16 Filed 10/09/19 USDC Colorado Page 2 of 2




Each party shall be limited to two (2) expert witnesses, absent further leave of Court.

Each side shall be limited to two (2) depositions, fifteen (15) interrogatories, fifteen (15)
requests for production and fifteen (15) requests for admissions, absent further leave of
Court.

Counsel shall call the Court by joint conference call for hearings regarding
unresolved discovery disputes prior to filing any discovery motions.

No STATUS CONFERENCE is set at this time. If the Court determines one is
necessary, one will be set by Minute Order. The parties may request a status
conference by contacting Chambers (303) 335-2770, preferably as a joint conference
call, and request that one be set.

Counsel and the parties must notify chambers (303-335-2770) at least 3 business
days in advance of any hearing requiring presentation of documentary evidence, so
that the courtroom can be equipped with the appropriate electronic technology.

FINAL PRETRIAL/TRIAL PREPARATION AND JURY INSTRUCTIONS
CONFERENCE is set for Friday, February 12, 2021, at 1:30 p.m., in Courtroom A-401
before Magistrate Judge Kristen L. Mix. Final Pretrial Order is due no later than seven
(7) days before the Final Pretrial Conference. (See the court’s website
www.cod.uscourts.gov for Instructions for Preparation and Submission). In
accordance with FED.R.Civ.P. 16(d), the conference shall be attended by at least one
of the attorneys who will conduct the trial for each of the parties and by any
unrepresented parties.

TWO DAY JURY TRIAL is set to commence on Monday, February 22, 2021, at 9:00
a.m., in Courtroom A-401 before Magistrate Judge Kristen L. Mix.

Court discusses Magistrate Judge Mix’s “Requirements of Practice” with counsel.

!      Scheduling Order is signed and entered with interlineations on October 9, 2019.

HEARING CONCLUDED.
Court in recess: 11:28 a.m.
Total Time: 00:12


To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc.
at (303) 629-8534 or Patterson Transcription Company at (303) 755-4536.




                                             2
